DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2011/0036390) in view of Ishii (US 2009/0078250, Cite No. 1 of US Patent Documents in IDS 12/16/2021) and Beck (US 2015/0053258), or alternatively further in view of Brophy et al. (US 2016/0013329).
Regarding claims 1, 3 and 7, Nelson et al. discloses a solar cell module comprising: 
a solar cell (102, figs. 1A-B, [0020]);
a first encapsulating material (e.g. a material for encapsulant layer 110a/122a, figs. 1A-B, [0020]) a second encapsulating material (e.g. a material for encapsulant layer 110b/122b, figs. 1A-B, [0020]) that seal the solar cell (see figs. 1A-B), wherein the first encapsulating material (110a/122a) is disposed on a light receiving surface side of the solar cell (see figs. 1A-B);
a first protective member (104, figs. 1A-B, [0020]) disposed on the first encapsulating material (110a/122a, figs. 1A-B); 
a second protective member (106, figs. 1A-B, [0020]) disposed on the second encapsulating material (110b/122b); and 
a third encapsulating material (108, figs. 1A-B, [0025]) disposed on lateral surfaces of the first encapsulating material (110a/122a) and the second encapsulating material (110b/122b), and between the first protective member (104) and the second protective member (106, figs. 1A-B).
Nelson et al. discloses the third encapsulant material to be butyl rubber having water vapor transmission rate (WVTR) typically less than 1-2 g/m2/day ([0025]).
Nelson et al. discloses the first and second encapsulant materials are different ([0026]), and the materials selected for the first and second encapsulant materials are olefins and ethylene vinyl acetate (or EVA, see [0027]). Nelson et al. does not explicitly disclose the first encapsulating material comprises ethylene vinyl acetate copolymer (EVA) resin, the second encapsulating material comprising olefin-based resin.
Ishii explicitly exemplifies using EVA for the first encapsulant material (41, fig. 1, [0069]) and olefin for the second encapsulant material (42, fig. 2, [0069]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Nelson et al. by selecting EVA for the first encapsulating material and olefin-based resin for the second encapsulating material for the second encapsulating material as taught by Ishii, because Nelson et al. explicitly suggests using EVA and olefin-based resin for the encapsulating materials. 
Nelson et al. discloses the solar cell is selected to be dye-sensitized solar cell ([0023]). Nelson et al. does not explicitly disclose the solar cell comprising a perovskite solar cell.
Beck discloses perovskite solar cell is a dye sensitized perovskite solar cell, which is one type of solar cell among others ([0005], [0010], [0012], [0018], [0023]).
International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material/solar cell, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Modified Nelson et al. discloses all the claimed materials for the first, second and third encapsulating materials, e.g. EVA, olefin and butyl rubber. The encapsulating materials of modified Nelson et al. will display the characteristics of the encapsulating materials such as a water vapor transmission rate (WVTR) of the third encapsulating material (e.g. butyl rubber) is less than a WVTR of the second encapsulating material (e.g. olefin) and the WVTR of the second encapsulating material (olefin) is less than a WVTR of the first encapsulating material (e.g. EVA) as claimed. MPEP 2112.
Alternatively, modified Nelson et al. discloses using all the encapsulating materials as claimed, wherein Nelson et al. discloses the third encapsulating material (e.g. butyl rubber) having a water vapor transmission rate of typically less than 1-2 g/m2/day ([0025]). Modified Nelson et al. does not explicitly disclose the characteristics/properties of EVA and olefin such that a water vapor transmission rate of the third encapsulating material (e.g. butyl rubber) is less than a water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, 
Brophy et al. discloses commercially available polyolefin has a water transmission rate of 3-4 g/m2-day, and commonly used EVA has a water vapor transmission rate of greater than 30g/m2-day ([0014]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have used polyolefin, or olefin-based resin, having a water vapor transmission rate of greater than 3-4 g/m2/day and EVA having water vapor transmission rate of greater than 30g/m2-day taught by Brophy et al. for the olefin and EVA, respectively, in the device of modified Nelson et al., because Brophy et al. teaches such olefin is commercially available and such EVA is commonly used in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the water vapor transmission rate of the third encapsulating material (e.g. butyl rubber) of 1-2g/m2-day is less than a water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, of 3-4g/m2-day and the water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, of 3-4g/m2-day is less than a water vapor transmission rate of the first encapsulating material, e.g. EVA, of greater than 30 g/m2-day.



Regarding claim 9, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support ([0025]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nelson et al. (US 2011/0036390) as applied to claims 1 and 9 above, and further in view of Wang et al. (US 2016/0315581).
Regarding claims 8 and 10, modified Nelson et al. discloses a solar cell module as in claims 1 and 9 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support (Nelson et al., [0025]).
Modified Nelson et al. does not explicitly show the edge sealant being disposed between the frame and the third encapsulating material, nor do they teach a width of the frame in a first direction parallel to a flat surface of the solar cell is greater than a width of the third encapsulating material in the first direction
Wang et al. discloses an edge sealant (shown as 7 in fig. 1, or sealant of silica gel, butyl rubber or a double tape as described in [0028]), wherein the edge sealant is disposed between the frame (6) and the third encapsulating material (3, fig. 1). Wang et al. also discloses a width of the frame (6) is greater than a width of the third encapsulating material (3, see fig. 1).
It would have been obvious to one skilled in the art at the time of the invention was made modify the solar cell module of modified Nelson et al. by arranging the edge sealant between the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Nelson, Maeda and Beck, or Rivard do not teach the first encapsulating material is disposed on a light receiving side as claimed.
However, Applicant’s argument is moot in view of a new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726